                 Case 1:14-cv-00423-SAB Document 79 Filed 07/31/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7
                          UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9

10    AILEEN RIZO,                                         Case No. 1:14-cv-00423-SAB

11                   Plaintiff,
                                                           ORDER SETTING SETTLEMENT
12           v.                                            CONFERENCE

13    FRESNO COUNTY OFFICE OF
      EDUCATION,
14
                     Defendant.
15

16          On July 6, 2020, this matter was remanded from the Ninth Circuit following affirmance

17 of the order denying Defendant’s motion for summary judgment and the Supreme Court denying

18 Defendant’s petition for certiorari. A telephonic status conference was held on July 28, 2020.

19 Counsel Daniel Siegel appeared for Plaintiff Aileen Rizo and counsel Michael Woods appeared
20 for Defendant Fresno County Office of Education.

21          The parties are aware that due to the COVID-19 pandemic the court is currently closed

22 and jury trials are not able to be conducted at this time. The parties are amenable to participating

23 in a settlement conference to attempt to resolve this action. Therefore, the Court shall set a

24 further status conference to discuss setting a date for a jury trial if this matter does not settle.

25          Accordingly, IT IS HEREBY ORDERED that:

26          1.       A telephonic status conference is set for September 28, 2020, at 2:30 p.m. in

27                   Courtroom 9;

28          2.       A settlement conference is set for September 17, 2020, at 9:30 a.m. in


                                                       1
            Case 1:14-cv-00423-SAB Document 79 Filed 07/31/20 Page 2 of 2


 1              Courtroom 8, before United States Magistrate Judge Barbara A. McAuliffe.

 2
     IT IS SO ORDERED.
 3

 4 Dated:   July 31, 2020
                                                   UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                               2
